UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-29735 APPLIED NATURAL GAS FUELS, INC. (Exact Name of registrant as specified in its charter) Nevada 88-0350286 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 31111 Agoura Rd,Suite 208 Westlake Village, CA (Address of principal executive offices) (Zip Code) 818-450-3650 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on which Registered Common Stock, $.001 Par Value NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value per Share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes []No [X] Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months, (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in the definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or amendment to Form 10-K.[X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer[] Accelerated Filer[] Non- accelerated Filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [X]No [] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity of the registrant as of the last business day of the second fiscal quarter was: $3,933,670 As of March 21, 2011, there were 20,000,000 shares of common stock outstanding. Documents Incorporated by Reference:None APPLIED NATURAL GAS FUELS, INC. Table of Contents PART I Item 1. Business 2 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 19 Item 2. Properties. 19 Item 3. Legal Proceedings. 19 Item 4. [Removed and Reserved]. PART II Item 5. Market For Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 8. Financial Statements and Supplementary Data. 29 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 30 Item 9A. Controls and Procedures. 30 PART III Item 10. Directors, Executive Officers, and Corporate Governance. 31 Item 11. Executive Compensation. 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 36 Item 13. Certain Relationships and Related Transactions, and Director Independence. 38 Item 14. Principal Accountant Fees and Services. 39 PART IV Item 15. Exhibits and Financial Statement Schedules. 40 Signatures 42 Index to the Financial Statements F-1 i CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Cautionary Note Regarding Forward-Looking Statements This report may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. In this context, forward-looking statements may address our expected future business and financial performance, and often contain words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “seeks,” “will,” and other terms with similar meaning. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from results proposed in such statements. Although we believe that the assumptions upon which any forward-looking statements are based are reasonable, we can provide no assurances that these assumptions will prove to be correct. We believe that the statements in this annual report on Form10-K that we make regarding the following matters, by their nature, are forward-looking. Factors that could cause actual results to differ materially from these forward-looking statements include, but are not limited to, the following: our ability to continue as a going concern; our ability to capture a meaningful share of the market for natural gas as a vehicle fuel and to enhance our competitive position as that market expands; the outcome of any plans to expand business with existing customers, retain existing customer accounts and to win business with new customers; the outcome of any plan to expand our sales in the regional trucking, ports, public transit, refuse hauling and airport markets; the success of our plans to expand our sales and marketing team and to hire experienced sales personnel to focus on targeted metropolitan areas; the outcome of any plans to build natural gas fueling stations or the expansion of our Topock, Arizona facility; increased costs and production delays associated with unexpected facility maintenance and repairs; developments and trends in the natural gas and fleet vehicle markets, including increased transition from diesel and gasoline powered vehicles to natural gas vehicles; estimated increases in costs for diesel engine and natural gas vehicles to meet federal emission standards; more stringent emissions requirements; anticipated federal and state certification of additional natural gas vehicle models; expanded use of natural gas vehicles at and sales of LNG to trucks operating at the Los Angeles and Long Beach seaports; future supply, demand, use and prices of fossil and alternative fuels, including crude oil, gasoline, diesel, natural gas, biodiesel, ethanol, electricity, and hydrogen; impact of environmental regulations on the cost of crude oil, gasoline, diesel and diesel engines; impact of environmental regulations on the use of natural gas as a vehicle fuel; the availability of tax incentives and grant programs that provide incentives for using natural gas as a vehicle fuel; our continued receipt of the Volumetric Excise Tax Credit; projected capital expenditures, project development costs and related funding requirements; any plans to retain all future earnings to finance future growth and general corporate purposes; any plans to purchase futures contracts and to continue offering fixed-price sales requirement contracts; costs associated with remaining in compliance with government regulations and laws; access to equity capital and debt financing options, including, but not limited to, equipment financing, sale of convertible promissory notes or commercial bank financing; and statements of assumption underlying any of the foregoing; all of such objectives, estimates, intentions and plans being subject to our ability to execute on our plans in light of our recent emergence from Bankruptcy, and subject to the substantial limitations we are subject to under our Senior Credit Facility and the Shareholders’ Agreement with Medley and Castlerigg. Other factors include our ability to fund and execute our business plan; our ability to attract, motivate and/or retain key executives and associates; our ability to attract and retain customers; and statements of assumption underlying any of the foregoing, as well as other factors or statements set forth herein in this annual report on Form10-K, and in other filings with the SEC. Any or all of such factors could cause our actual results to differ materially from these forward-looking statements. Similarly, these and other factors can affect the value of our assets and common stock and/or other equity securities. Accordingly, we urge that the appropriate caution be exercised with respect to existing and future investments in our securities. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. All written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the foregoing. We assume no duty to update or revise our forward-looking statements based on changes in internal estimates, expectations, or otherwise or to reflect events or circumstances after the date hereof. Our forward-looking statement qualifications also apply to certain information provided in connection with the Chapter11 bankruptcy proceedings and emergence therefrom. We were required to prepare and file with the Bankruptcy Court (as a matter of public record), projected financial information to demonstrate to the Bankruptcy Court the feasibility of the Amended Plan and our ability to continue operations upon emergence from Chapter11 bankruptcy proceedings. Neither these projections nor our Disclosure Statement should be considered or relied 1 after the Effective Date as our actual results have and will continue to vary from those contemplated by the projections filed with the Bankruptcy Court. See Item1A, “Risk Factors— Risks Related to Our Emergence from Chapter11 Bankruptcy Proceedings.” Furthermore, any information contained within this Report as it discusses the Amended Plan and our Disclosure Statement or any aspect related thereto, is for informational purposes only and is not a solicitation of any type, nor an offer to sell or a solicitation of an offer to purchase any of our securities. PART I Item 1.Description of Business. Overview In this Report, when we use the terms the “Company,”“the Registrant,” “we,” “us,” and “our,” unless otherwise indicated or the context otherwise requires, we are referring to Applied Natural Gas Fuels, Inc., and its consolidated subsidiaries. A substantial portion of the Company’s operations are conducted through subsidiaries controlled by Applied Natural Gas Fuels, Inc. Organizational History We were incorporated in the State of Nevada on June 23, 1995, as Telecommunications Technologies, Ltd. (“TTL”) and subsequently changed our name to “PNG Ventures, Inc.” in February 1998. With the exception of certain short-term ventures that were subsequently abandoned, we had little or no material operations from inception through June 30, 2008. During that period, we were a development-stage business seeking to acquire or develop one or more profitable business opportunities. We entered into the business of the production, distribution, and sale of liquefied natural gas (“LNG”) upon the June 30, 2008 acquisition of New Earth LNG, LLC (“New ELNG”) pursuant to a share exchange transaction (the “Share Exchange”) with Evolution Fuels, Inc., formerly known as “Earth Biofuels, Inc.” (“EBOF”). After giving effect to the Share Exchange, (i) New ELNG became our wholly-owned subsidiary, and (ii) we succeeded to its Arizona-based liquefied natural gas operations.Through its operating subsidiaries, including Applied LNG Technologies USA, LLC and Arizona LNG, LLC, New ELNG was a provider of LNG to transportation, industrial and municipal markets in the western United States and northern Mexico. As a result of the acquisition, we acquired a liquefied natural gas production facility in Topock, Arizona and its related distribution and sales businesses. In all, the subsidiaries of New ELNG, which are now owned by us as a result of the Share Exchange, include Arizona LNG, LLC, a Nevada limited liability company (“Arizona LNG”), which owns the Topock, Arizona liquefaction plant, Applied LNG Technologies, LLC, a Delaware limited liability company (“Applied LNG”) and, the subsidiaries of Applied LNG, and Fleet Star, Inc., a Delaware corporation (“Fleet Star”). Completion of Voluntary Reorganization under Chapter 11 Following the Share Exchange, our liquidity and results of operations were adversely affected by, among other things, the loss of a major customer, continuing losses from pre-existing customer relationships and the substantial indebtedness assumed as part of the Share Exchange. In the Share Exchange, we also inherited certain litigation claims involving our predecessor, as well as certain non-economic contracts, which collectively created an insurmountable barrier to our restructuring efforts. For these and other reasons, on September 9, 2009 (the “Petition Date”), we voluntarily filed petitions (including each of our subsidiaries) for relief under Chapter 11 of the Federal Bankruptcy Code(the “Bankruptcy Code”) in the United States Bankruptcy Court, District of Delaware (the “Bankruptcy Court”), which cases were jointly administered as Case No. 09-13162. From the Petition Date until our emergence from bankruptcy, we operated our business as debtors-in-possession in accordance with the Bankruptcy Code. On March 12, 2010, the Bankruptcy Court entered an order confirming our First Amended Joint Plan of Reorganization (the “Amended Plan”) and on March 24, 2010 (the “Effective Date”), we closed on a series of restructuring transactions contemplated by the Amended Plan and emerged from Chapter11 bankruptcy 2 proceedings. Through the Bankruptcy process, we were able to successfully accomplish certain strategic restructuring goals, including: · Secure from Castlerigg PNG Investments, LLC (“Castlerigg”), $8,325,000 of financing (inclusive of $250,000 advanced prior to the Effective Date) to fund implementation of the Amended Plan, for a $5.5 million senior secured four year term loan, a $250,000 senior secured short-term note; and 5,300,000 shares of our newly reorganized Company (representing approximately 26.5% of our outstanding shares); · Restructure and compromise the $37.5 million pre-petition senior debt facility owed to Medley Capital as agent for Fourth Third, LLC (“Medley”), for: $5.5 million of our plan funding; a new $9.8 million senior secured four year term loan and 13,200,000 shares of our newly reorganized Company (representing approximately 66% of our outstanding shares); · Compromise approximately $7 million of pre-petition unsecured creditors claims for a $750,000 unsecured creditor trust fund, the recovery of excise tax refunds of up to $450,000 and 1,500,000 shares of our newly reorganized Company (representing approximately 7.5% of our outstanding shares); · Settle outstanding litigation in consideration for the return of certain equipment and the awarding of certain allowable claims within the unsecured creditor trust fund; · Eliminate certain onerous and non-economic contracts we inherited as part of the Share Exchange transaction; and · Changing the name of our Company to “Applied Natural Gas Fuels, Inc.” to more closely align our name to our principal line of business. All of our existing equity was eliminated on the Effective Date, including all options, warrants and other convertible securities that were linked to our existing equity. Current Business We are in the business of the production, distribution, and sale of LNG.Through our operating subsidiaries, we process and sell LNG to transportation, industrial and municipal markets in the western United States and northern Mexico. We process LNG in our liquefaction processing plant (the “Plant”)located in Topock, AZ, approximately one mile east of Arizona’s border with California. Our Plant processes pipeline quality natural gas through various purification applications, and through refrigeration cycles that cool the gas to a temperature of approximately -260 degrees F, at which point the natural gas product condenses to a liquid. After processing, LNG is stored in above ground cryogenic storage tanks at the Plant, until shipped via tractor trailers to customer sites. In its liquefied state, LNG occupies approximately 1/600th of the volume of natural gas and is easily stored and transported. We purchase pipeline quality natural gas from one main supplier, who transports the natural gas to our plant site via an El Paso Natural Gas pipeline immediately adjacent to our Plant. Our Plant is capable of producingapproximately 100,000 gallons of vehicle-grade LNG per day (approximately 59,000 gallons per day of diesel gallon equivalent). We own a fleet of 24 specialty cryogenic tank trailers, which are used to transport LNG from our plant site to customer sites. Although we produce LNG at our liquefaction plant in Arizona, we also purchase, from time to time, other LNG supplies from third parties, typically on spot contracts. We believe that both LNG and compressed natural gas (“CNG”) will become more accepted as vehicle fuel alternatives to diesel and gasoline. Natural gas in either form is a cheaper and a substantially cleaner burning fuel compared to gasoline or diesel. In addition, natural gas is an abundant, domestic fuel. Virtually all natural gas currently used in the United States is sourced domestically, and to a lesser extent, from Canada. While certain specialty equipment, such as pressurized storage tanks and fuel delivery systems, are required on natural gas powered vehicles, almost any vehicle can be manufactured or modified to run on natural gas. CNG is generally used in automobiles and light to medium-duty vehicles and trucks as an alternative to gasoline and diesel. LNG is generally used in trucks and other medium to heavy-duty vehicles as an alternative to diesel, typically where a vehicle must carry a greater volume of fuel. LNG is approximately 2.5 times as dense as CNG, thereby allowing a vehicle to carry a greater volume of fuel in a similar volume of onboard tank storage. 3 CNG is produced by compressing pipeline quality natural gas to a density of approximately 40% of LNG. As CNG, it remains in a gaseous state, and is stored in high-pressure tanks, usually at operating pressures of 4,000 to 5,000 psi. While we do not typically focus our efforts on manufacturing CNG, we do produce some CNG by vaporizing LNG under controlled pressure processes that allow LNG to be vaporized to CNG, where it is then transferred via fueling apparatus to CNG powered vehicles. We utilize this process at our Fleet Star retail fueling stations, and at certain customer owned refueling sites. In addition to the Plant and 24 cryogenic tank trailers, we also own one public LNG fueling station from which we sell LNG and CNG at retail to the public. This station, branded as “Fleet Star,” is located near the Ontario Airport in Ontario, California. We also operate one other public fueling station in Barstow, California. The Company’s principal executive offices are located at 31111 Agoura Road, Suite 208, Westlake Village, California 91361. Competition The market for vehicular fuels is highly competitive. The major competition for LNG and other alternative fuels is gasoline and diesel, the production, distribution, and sale of which are dominated by large integrated oil companies. The vast majority of vehicles in the United States and Canada are powered by gasoline or diesel. There is no assurance that we can compete effectively against other fuels, or current competitors, or other significant competitors that may enter markets currently served by the Company. Presently, the Company’s primary competitor in its current markets is Clean Energy Fuels Corp. Potential entrants to the market for natural gas vehicle fuels include large integrated oil companies, large LNG producers, transporters and service companies, other retail gasoline and diesel marketers, natural gas utility companies, and other companies involved in industrial gases and other cryogenic processes and products. The integrated oil companies produce and sell crude oil and natural gas, and refine crude oil into gasoline and diesel. They and other retail gasoline marketers own and franchise retail stations which sell gasoline and diesel fuel. It is possible that any of these competitors and/or other competitors who may enter the market in the future, may create product and service offerings that compete directly with us. Many of these companies may have far greater financial and other resources and brand recognition in the marketplace than we have. Entry by these companies into the market for natural gas vehicle fuels may reduce our profit margins, limit our customer base, and restrict our expansion opportunities. Other alternative fuels compete with natural gas in the retail market and may compete in the fleet market in the future. Suppliers of ethanol, biodiesel, and hydrogen, as well as providers of hybrid or electric vehicles, may compete with us for fleet customers in our target markets. Many of these companies benefit, as we do, from U.S. state and federal government incentives that allow them to provide fuel at significant discounts to gasoline or diesel prices. LNG currently is supplied to the California, Arizona, Nevada, and northern Mexico markets, primarily by three LNG plants—Applied LNG’s Topock plant, with a maximum capacity of 100,000 gpd, and a plant owned by Clean Energy Fuels Corp. located in Boron, California, with a current maximum capacity believed to be approximately 160,000 gpd, and a plant located in Ehrenberg, AZ with a current daily capacity believed to be in the range of approximately 50,000 gpd. We understand that the production of the Ehrenberg plant is dedicated to Clean Energy under a take or pay contract. In addition to these plants, demand in our market area is also supplied on occasion by third party LNG plants located in Texas, Kansas, Wyoming, and Colorado. The aggregate capacity available from these plants varies and is estimated to be in the range of 200,000 gpd. Because the trucking costs associated with transporting LNG from plants located in the central U.S., to western states is substantial, such sources are used only when absolutely necessary to meet customer demands. 4 Government Regulation and Environmental Matters Our business and operations are affected by various federal, state, and local laws, rules, regulations, and authorities. While to date, our compliance with those requirements has not materially adversely affected our business, financial condition, or results of operations, we cannot provide any assurance that new laws and regulations will not materially and/or adversely affect us in the future. While various federal, state, and local laws and regulations covering the discharge of materials into the environment, or otherwise relating to the protection of the environment, may affect our business, our financial condition and results of operations have not been materially adversely affected by environmental laws and regulations. We believe we are in material compliance with the environmental laws and regulations to which we are subject. We do not anticipate that we will be required in the near future to make material capital expenditures due to these environmental laws and regulations. However, because environmental laws and regulations are frequently changed and may be expanded, we are unable to provide any assurance that the cost of compliance in the future will not be material to us. Certain of the regulations that significantly impact our operations are described below. CNG and LNG stations — To construct a CNG or LNG fueling station, we must obtain a facility permit from the local fire department and either we or a third party contractor must be licensed as a general engineering contractor. The installation of each CNG and LNG fueling station must be in accordance with federal, state, and local regulations pertaining to station design, environmental health, accidental release prevention, above-ground storage tanks, hazardous waste, and hazardous materials. We are also required to register with certain state agencies as a retailer/wholesaler of CNG and LNG. Transfer of LNG — Federal Safety Standards require each transfer of LNG to be conducted in accordance with specific written safety procedures. These procedures must be in place at each location or place of transfer and must include provisions for personnel to be in constant attendance during all LNG transfer operations. LNG liquefaction plants — To build and operate LNG liquefaction plants, we must apply for facility permits or licenses to address many factors, including storm water or wastewater discharges, waste handling and air emissions related to production activities or equipment operations. The construction of LNG plants must also be approved by local planning boards and fire departments. Vehicle Conversion — Vehicles that are converted to run on natural gas are subject to EPA emission requirements and certifications, federal vehicle safety regulations and, in some cases, such as California, state emission requirements and certifications. Clean Air Regulations — The Federal Clean Air Act provides a comprehensive framework for air quality regulation in the United States. Individual states have also adopted diesel fuel standards intended to reduce emissions. Texas and California have both adopted low-NOx diesel programs. Additionally, many state implementation plans and some air quality management plans include vehicle fleet requirements specifying the use of low emission or alternative fuels in government vehicles. Limitation on greenhouse emissions —The Global Warming Solutions Act of 2006, which provides for a limitation on greenhouse-gas emissions throughout California. This requires a carbon reduction in gasoline and diesel fuels sold in the State of California by 2020, therefore, encouraging other low carbon transportation fuels to enter the marketplace by allowing them to generate carbon credits that can be sold to noncompliant regulated parties starting January1, 2011. Under this regulation, CNG, LNG, and biomethane are identified as “compliant fuels” through 2020 as their carbon benefits have been verified to far exceed the regulation's 2020 goal of a 10% reduction. Low Carbon Fuel Standards — Governors representing the eleven states that make up the Regional Greenhouse Gas Initiative have signed a memorandum of understanding to develop their own Low Carbon Fuel Standard by year 2012. Additional regulations that could stimulate growth in our market include AB 118, which Governor Schwarzenegger signed into law in 2007 in California and that provides approximately $210million per year for seven years to fund alternative fuel programs, including CNG, LNG and biogas, aimed at reducing greenhouse-gas emissions and improving air quality; and AB 1007, the State Alternative Fuels Plan (that was adopted by the California Energy Commission in 2007) establishes a goal of displacing 26% of California's petroleum fuel use by 2022 with alternative fuels, including natural gas. 5 Tax Incentives and Grant Programs U.S. federal and state government tax incentives and grant programs are available to help fleet operators reduce the cost of acquiring and operating a natural gas vehicle fleet. Incentives may be available to offset the cost of acquiring natural gas vehicles or converting vehicles to use natural gas. Incentives are available to offset the cost of constructing natural gas fueling stations and selling CNG or LNG. The vehicle and fuel tax rebates and credits are key incentives designed to enhance the cost-effectiveness of CNG and LNG as vehicle fuels throughout the United States and are described below. Fuel credits. Under the Volumetric Excise Tax Credit ("VETC" or “fuel tax credit”) for alternative fuels, sellers of CNG or LNG are entitled to receive a credit of $0.50 per gasoline gallon equivalent of CNG and $0.50 per liquid gallon of LNG sold for vehicle fuel use after September30, 2006 and before January1, 2012. Based on the service relationship we have with our customers, either we or our customers are able to claim the credit. These tax credits for CNG and LNG lowered the cost of natural gas vehicle fuels to sellers, and the savings could be passed on to the customer if the seller elected to do so. These credits are scheduled to expire on December31, 2011. Legislation has been introduced, but not yet enacted, that would reinstate and extend the fuel tax credit, as well as potentially provide other incentives for the purchase of natural gas vehicles. Raw Materials The raw material (feedstock supply) for our Topock plant is pipeline quality natural gas, which generally is widely available and easily obtained on the open market. We purchase natural gas from one principal supplier; however, the only means of transporting purchased gas to our plant is via a trunk pipeline adjacent to our plant that is operated by El Paso Natural Gas.Any extended disruption in the operations of this trunk pipeline, or our relationship with its operator, could have a material adverse effect upon our business. Sales and Marketing Our sales and marketing efforts are conducted through a small staff of direct sales people. We sell substantially all of our LNG to municipal, other governmental agency, and commercial fleet customers, who typically own and operate their fueling stations. We also sell LNG to industrial customers for non-vehicle use. Our customers are located in the western United States and northern Mexico. Typical customer fleet applications include city and regional buses, garbage collection and hauling trucks, heavy-duty tractors, port drayage trucks, and industrial manufacturing applications. Currently, one of the largest markets in the U.S.for clean, vehicle-grade LNG is Southern California and surrounding areas. This market has been the focus of Applied LNG’s efforts for over ten years. In recent years, various governmental agencies in California, Arizona and surrounding areas have enacted environmental and clean air regulations that have served to encourage fleet operators to convert portions of their vehicle fleets to cleaner fuel alternatives such LNG. We offer turnkey fuel solutions to our customers, including delivery of clean LNG fuel (99% methane gas), equipment storage, fuel dispensing equipment, and fuel loading facilities. We are generally known in the marketplace as “Applied LNG” or “ALT”, and as “FleetStar”. Our sales are based on supply contracts that are normally on a commodity “index-plus” basis, although we also occasionally may enter into fixed-price contracts. The “index-plus” contracts typically contain contract pricing provisions that reset periodically (typically each month) according to the applicable natural gas monthly pricing index. 6 The number of companies and actual or potential customers that own and operate LNG fueled vehicles is relatively small. Consequently, the Company operates in a highly competitive environment and has sales concentrations with certain major customers. The following table presents the contribution to sales by the Company’s largest customers as shown in the respective periods: Customer Year ended December31,2010 Year ended December31, 2009 City of Phoenix — 32 % Waste Management, Inc. 23
